 

Exhibit 10.7 

 

AMENDMENT TO AGREEMENT

 

This Amendment to Agreement (“Amendment”) is made by and between MYnd Analytics,
Inc. (hereinafter “MYnd”) and George C. Carpenter, IV (hereinafter “Employee”)
is effective as of the last date set forth below (the “Effective Date”).

 

On or about September 7, 2007, Employee and Mynd entered into the above
Agreement for at will employment.

 

The parties agree that the Agreement will be amended as follows: Mr. Carpenter’s
annual salary will be reduced from $270,000 to $206,250. Further, upon the
effective date of this Amendment, Mr. Carpenter is granted either 34,380 shares
of common or an option to purchase 56,000 shares of common stock at the
Employee’s option. The shares or options will vest quarterly. If the Employee’s
relationship with the Company is terminated, the above grant will be pro-rated.
The parties agree to review this modification on or before December 31, 2018.

 

Except as expressly modified by this Amendment, the Agreement shall be and
remain in full force and effect in accordance with its terms and shall
constitute the legal, valid, binding and enforceable obligations to the parties.
This Amendment and the Agreement (including any written amendments thereto),
collectively, are the complete agreement of the parties and supersede any prior
agreements or representations, whether oral or written, with respect thereto.

 

Agreed and Accepted:

 

Date: April 13, 2018   Date: April 19, 2018           Employee   MYnd Analytics,
Inc.           By: /s/ George Carpenter   By: /s/ Don D’Ambrosio   George
Carpenter     Don D’Ambroso, CFO



 

X 34,380 shares

  

    56,000 options of common stock

 



 